Buck, J.
Respondent claims that section 4 of the act creating Sweet Grass county did not contemplate the issuance of the warrant at the meeting held for adjustment of the indebtedness of Park and Sweet Grass counties; and, further, that, if it did, it was in violation of section 26, article 5, of the state constitution, forbidding special legislation. Said section of the constitution provides: “The legislative assembly shall not pass local or special laws in any of the following enumerated cases, that is to say * * * regulating county or township affairs; * * * creating offices or prescribing the powers or duties of officers in counties, cities, township or school districts. * * * In all other cases where a general law can be made applicable, no special law shall be enacted. ’ ’ Creating a new county by a special act is not forbidden by the state constitution, and matters necessarily incidental to the creation of a new county, which are provided for in the act *367creating it, solely for the purpose of organizing the new county, and setting it in motion as one of the governmental subdivisions of the state, do not come within either the letter or the spirit of the inhibitions of section 26, article 5, of the constitution. In our opinion, section 4 of the act creating Sweet Grass county contemplated the issuance of the warrant to Park county at the adjustment meeting on March 12, 1895. The language applicable to the issuance of the warrants £ £from time to time’ ’ is fairly susceptible of this interpretation, when considered in connection with the three specific dates previously provided therein for the adjustment of the several county debts for which Sweet Grass county was proportionately liable.
Even, however, if said section did not contemplate this, and the warrant from Sweet Grass to Park county could not have been legally issued at the March adj ustment meeting, and was therefore properly issued at the regular June meeting held under section 756, div. 5, Comp. St. 1887, we fail to see how Sweet Grass county, by reason thereof, should be relieved from the liability to pay interest on its ascertained proportion of the bonded indebtedness of Park county from March 19th to June 7th. Section 3, article 16, of the state constitution, is as follows: “In all cases of the establishment of a new county it shall be held to pay its rateable proportion of all then existing liabilities of the county or counties from which it is formed, less the rateable proportion of the value of the county buildings and property of the county or counties from which it is formed: provided, that nothing in this section shall prevent the readjustment of county lines between existing counties. ” It is clear in its terms. At the time of the adjustment of Sweet Grass county’s proportionate share of the bonded indebtedness of Park county, on March 12, 1895, the •bonds representing this indebtedness were existing liabilities, drawing a definite, fixed rate of interest. There was no necessity for adjusting Sweet Grass county’s proportionate share of the interest to accrue on these bonds up to the time when it should issue a warrant in payment of its liability on account *368of them, and stop the interest thereon so far as it was concerned. Even then, if the warrant for its share of these bonds should not have been issued until the June meeting, it would be most unjust to hold that Sweet Grass county could use money it owed from March 12th to June 7th, and compel Park county to pay the interest which it thereby saved. Section 3, article 16, of the constitution, forbids this unequivocally, in our opinion, and the legislature never contemplated what respondent contends for when it passed the act creating Sweet Grass county. Said section expressly declares that a new county shall pay its rateable proportion of all the old county’s liabilities. This disposes of respondent’s further contention that, if the county commissioners of Sweet Grass county should have drawn the warrant at the March meeting, then they, and not the county they represented, are liable for the neglect. Sweet Grass county has had the benefit of the interest it refuses to pay, and not its officers. The judgment is reversed and the cause remanded, with directions to the district court to enter, judgment in favor of appellant.

Reversed and Rema/hded.

Pemberton, C. J., and Hunt, J., concur.